DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 11/17/2020, Applicant, on 02/17/2021, amended claims 1-4, 7, 10, 12, 14-15, 18, and 20, canceled claims 8-9 and 13, and added claims 22-24. Claims 1-7, 10-12, and 14-24 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments, 35 USC § 112(b), 112(d), and 103 rejections have been overcome. However, the updated 35 USC § 101 rejection of claims 1-7, 10-12, and 14-24 are applied in light of Applicant's amendments.     
The Applicant argues that “claim 1, as a whole, amounts to significantly more than the recited abstract ideas. For example, the additional element of the modeling environment provides functionality that is not well-understood, routine, or conventional in the field of retail data management.” (Remarks 02/17/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.
The claimed subject matter is merely claims a method for receiving and analyzing (forecasting) information regarding sales data.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (certain methods of organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models/data, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for sales data in a retail environment, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing sakes data regarding a retail 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-12, and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more. 
Claims 1-7, 10-12, and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7 and 10-12) and system (claims 14-24) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied. 
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are: automatically retrieving multiple types of driver data from a plurality of disparate, heterogeneous data sources on a regularly scheduled basis using an automatic scheduler operating on…., the driver data being indicative of internal and external effects on sales at one or more retail stores from among the plurality of retail stores, and further including sales data comprising historical sales data and recent sales data for a given time period in the past; receiving the driver data at a landing table…; at a predetermined time, initiating a sales analysis process automatically within a retail analysis platform for each combination of retail store and item category, wherein the sales analysis process for a retail store and an item category includes: extracting and cleaning the driver data within an automatic data transformation environment; automatically generating, within a modeling environment, a model for the retail store and item category by selecting and weighting the multiple types of driver data; determining with a baseline calculator operating within the modeling environment, from the historical sales data, and across the retail enterprise, baseline sales in the item category for the given time period at the retail store; removing the baseline sales from the recent sales data to produce a first set of adjusted sales data; 2utilizing the model to remove seasonal influences from the first set of adjusted sales data, based on the driver data, to produce a second set of adjusted sales data, wherein the seasonal influences are predictable based on the historical sales data; utilizing the model to remove influences of localized disruptions from the second set of adjusted sales data, based on the driver data, to produce a third set of adjusted sales data; and extracting, using a forecast solver operating on the retail analysis platform, a trend for the retail store and the item category over the given time period,  based on the third set of adjusted sales data; accessing a demand forecast for the given time period from a demand forecaster; automatically analyzing the third set of adjusted sales data and the demand forecast to identify quantifiable factors associated with one or more of the multiple types of driver data that are attributable to deviations of the third set of adjusted sales data from the demand forecast for the given time period; and automatically generating a report indicating the quantifiable factors applicable within the given time period for the retail store and the item category. Independent claims 14 and 20 recite the system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computing system… within the computing system…; a processor communicatively connected to a memory… a model engine…; a retail enterprise computing system, the retail enterprise computing system comprising: a retail analysis platform… (as recited in independent claims 1, 14, and 20).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a computing system… within the computing system…; a processor communicatively connected to a memory… a model engine…; a retail enterprise computing system, the retail enterprise computing system comprising: a retail analysis platform… (as recited in independent claims 1, 14, and 20) for implementing the claim steps/functions. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0125-0126]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  While the step of receiving…data is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claim. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 10-12, 15-19, and 21-24) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7, 10-12, 15-17, and 21-24 “modifying a demand forecast for a future time period based on the quantifiable factors and driver data relevant to the future time period, to produce an updated demand forecast communicating the updated demand forecast to a strategic planning platform; and designing, at the strategic planning platform, a strategic plan for the retail enterprise;  implementing the strategic plan by adjusting at least one of inventory level and personnel level at one or more retail stores based at least in part on the updated demand forecast; wherein the driver data comprises one or more of internal labor planning data, pricing data, inventory data, planogram data, promotions data, and store remodeling plans; wherein the driver data is received from a third party data source; wherein cleaning comprises processing the driver data to remove outliers, perform sanity checks, and supply missing values; wherein the driver data is received from data stream actions that are automated to be performed on a weekly basis;  wherein seasonal influences comprise one or more of the following: adjustments due to local events, shifts between store sales and digital sales, and seasonal influences indexed to promotional and clearance intensity rates; wherein the localized disruptions are caused by external factors comprising one or more of severe weather, unusual temperatures, unusual precipitation, and disruptive local events; wherein the localized disruptions are caused by internal factors comprising one or more of remodeling disruptions, spaces changes in a retail store, assortment changes in a retail store, and planogram placement decisions; further comprising communicating a report to a planner dashboard, the report including at least one of the prediction of sales or the one or more trends and communicating a change to a strategic plan for the retail enterprise for the future time period; wherein the effects of seasonal influences are removed from the recent sales data are removed from the historical sales data after the baseline sales are extracted and before removing the effects of local disruptions; wherein the dashboard application is further configured to automatically determine that adjustments to the unique model are needed based on the identified quantifiable factors, and communicate instructions to a development and testing environment to test adjustments to the unique model before implementation in the retail analysis platform; an exceptions reporting module configured to provide an alert when there is a major deviation between actual sales performance and the forecasted demand for a given period of time, and communicate an instruction to a developing and testing environment to adjust and test the unique model; wherein adjustments to the unique model comprise one or more of including different drive data types in the model and providing different weights of driver data types; wherein the feedback is automatically communicated to the developing and testing environment when an exceptions reporting module determines that a major deviation exists between actual sales performance and forecasted demand for a given period of time, and the developing and testing environment is configured to automatically update at least one unique model based on the feedback by iteratively testing new driver data types and different weightings of the driver data types”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims recite the system for performing the method of claims 2-7, 10-12. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Landvater; Darryl V. Method and system for determining time-phased product sales forecasts and projected replenishment shipments for a retail stores supply chain, .U.S. Patent 6609101The invention relates to a computer-implemented method and system for simulating the business of retail organizations for the purposes of better managing inventories and finances at both retail organizations and/or suppliers. More particularly, the invention is a method and system for forecasting product sales in a retail store supply chain and determining replenishment shipments to various entities in the supply chain.
Mulukutla; Ramkartik. COMPUTER PROGRAM PRODUCT AND METHOD FOR SALES FORECASTING AND ADJUSTING A SALES FORECAST, .U.S. PGPub 20110238461
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Patent Examiner, Art Unit 3683